Citation Nr: 1741951	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 2, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

3.  Entitlement to separate disability ratings for service-connected bronchitis, sleep apnea, and chronic obstructive pulmonary disease.

4.  Entitlement to an effective date prior to August 2, 2010, for a 60 percent evaluation for bronchitis, sleep apnea, and chronic obstructive pulmonary disease (COPD). 

5. Entitlement to a rating in excess of 60 percent for bronchitis, sleep apnea, and COPD.



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964 and March 1977 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2012 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The September 2011 rating decision granted service connection for PTSD and assigned a 30 percent rating effective August 2, 2010.  The Veteran filed a timely notice of disagreement (NOD) with the decision.  In a November 2013 rating decision, the RO increased the Veteran's initial rating for PTSD to 50 percent effective August 2, 2010.  Despite the increased evaluation, the Court of Appeals for Veterans Claims (Court) has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the issue remains in appellate status.

The July 2012 rating decision increased the Veteran's rating for bronchitis with sleep apnea and COPD to 60 percent effective August 2, 2010.

When the Veteran initiated his appeal he was represented by an attorney.  Prior to the claims being certified to the Board, the attorney withdrew representation.  See October 2015.  Thus, the Veteran is unrepresented. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The record evidence shows that the Veteran's original claim of service connection for PTSD disease was received on August 2, 2010.

2.  The earliest effective date for the establishment of service connection for PTSD is August 2, 2010, the date the Veteran first filed his claim.  

3.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.

4.  The Veteran is service-connected for sleep apnea, chronic bronchitis, and COPD. 

5.  Disabilities due to sleep apnea are rated in accordance with the criteria under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6847, and disabilities due to chronic bronchitis and COPD are rated under DC 6600 and 6604.

6.  The controlling laws and regulations do not permit the assignment of separate disability ratings for disabilities that are rated under DC 6600-6604 and DC 6847.

7.  The Veteran's service connection for chronic bronchitis with sleep apnea and COPD are rated under a single 60 percent disability rating that is assigned pursuant to the criteria under DC 6600.
 
8.  The record evidence shows that the Veteran's claim for an increased rating for bronchitis was received on August 2, 2010.

9.  There is no competent evidence showing a worsening of bronchitis symptoms within one year of the Veteran's claim for increase.

10.  The earliest effective date for a 60 percent rating for bronchitis is August 2, 2010, the date the Veteran first filed his claim.  


11.  The Veteran's chronic bronchitis manifested in, at worse, Diffusion Capacity of the Lung for Carbon Monoxide by a Single Breath Method (DLCO) of 53 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 2, 2010, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2016).

2.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

3.  Separate disability ratings for bronchitis, sleep apnea, and COPD are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.14 , 4.96, 4.97, Diagnostic Codes 6600, 6604 & 6847 (2016).
 
4.  The criteria for an effective date prior to August 2, 2010 for the assignment of a 60 percent evaluation for bronchitis with sleep apnea and COPD are not met. 
38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

5.  The criteria for a rating in excess of 60 percent for bronchitis with sleep apnea and COPD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6604 & 6847 (2016).
 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles

Earlier Effective Date

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2016).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2016).  

The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  The Veteran filed his increased rating claim on August 2, 2010.  In this regard, this decision will consider whether an increased rating is warranted for any portion of the one year period prior to the date of claim (i.e., August 2, 2009, to August 2, 2010).  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010) (holding that 38 U.S.C.A. § 5110(b)(2) and its implementing regulation "require[e] that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date.").

Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117  .

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Respiratory illnesses are rated under 38 C.F.R. Sections 4.96 and 4.97.  Section 4.96(a) provides, "Rating coexisting respiratory conditions.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, rating under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic code 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. . . ."  38 C.F.R. § 4.96(a). 

Diagnostic Code 6600 provides ratings for chronic bronchitis.  Under DC 6600, FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), are rated 60 percent disabling. 

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, are rated 100 percent disabling.  38 C.F.R. § 4.97, DC 6600.

Analysis 

Earlier Effective Date for PTSD

The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for PTSD.  As discussed above, the law provides that the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400.  The record evidence shows that the Veteran's original claim of service connection for PTSD was received on August 2, 2010.  The Veteran separated from service in March 1990 and reported having mental health symptoms in service and since service.  The Veteran acknowledged that he did not submit a claim until several years after separation.  He stated, "I got out in 1990.  I was divorced the same year.  Twenty-one years later, I wrote to the VA in Columba and requested an appointment for physical problems and mental problems that I developed."  See April 2011 VA Examination Report.  As the date the Veteran submitted his claim is later than the date entitlement arose, there is no legal entitlement to an effective date prior to August 2, 2010.

Entitlement to an effective date prior to August 2, 2010 for service connection for PTSD must be denied.

Increased Rating for PTSD

The Veteran asserts that his current PTSD disability is more disabling that reflected in his 50 percent initial rating.  

The Veteran was afforded a VA examination in April 2011.  Regarding present symptoms the Veteran reported feeling anxious and depressed about the future.  The Veteran reported that he only sleeps 2 to 3 hours a night.  The Veteran reported being divorced and estranged from his siblings.  Regarding the quality of his peer relationships and social adjustment he reported that he is able to get along because of his military discipline.  The Veteran denied alcohol abuse.  

The examiner reported that the Veteran was oriented to person, place, time, situation and purpose.  The Veteran complained of short term memory loss.  He denied obsessive and ritualistic behavior.  His speech was ponderous.  He reported having anxiety attacks, depressed mood, and feelings of hopelessness.  He reported serious sleep impairment.  He also reported unprovoked verbal outbreaks.  The examiner found the Veteran competent.  Impairment of thought process or communication was not found.  The Veteran had a GAF score of 57.

The Board acknowledges that the examiner did not review the Veteran's claims file.  Nevertheless, the Board finds the examination probative as to mental health symptoms reported and observed during the interview with the Veteran.     

The Veteran was afforded an additional VA examination in September 2012.  The Veteran had a GAD score of 56.  The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran reported being divorced since 1988 with no romantic relationships since that time.  He reported "okay" relationships with his children.  He reported distant relationships with his siblings.  The Veteran denied having hobbies or leisure interests.  He reported being socially isolated and not having friends.  He spends his time watching television, eating TV dinners, and using the computer. 

The Veteran endorsed chronically depressed mood and frequent anxiety with infrequent anxiety attacks.  He has continued difficulty sleeping including problems with sleep onset and maintenance.  He reported sleeping an average of 4 to 5 hours per night with nightmares 2 to 3 times a week.  He has occasional irritability, but denied significant problems with anger most of the time.  Sometimes, his anger is a problem when he visits his family.  He further reported episodic passive suicidal ideation around June 2012 due to financial problems.  He denied current suicidal ideation.        

The Veteran endorsed the following PTSD symptoms: markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and inability to establish and maintain effective relationships.        

The examiner noted that the Veteran was well groomed and neatly dressed.  He was oriented to person, place, and time.  His eye contact was good although he wore dark glasses throughout the examination.  He was polite and cooperative.  His speech was normal for rhythm, rate, and volume.  Mild psychomotor agitation was demonstrated and he frequently fidgeted with his hands.  His mood was anxious and dysphoric.  Affect was stable and congruent with mood.  He denied suicidal or homicidal ideations.  Thought processes were linear, logical, and goal directed.  Insight was good and judgment appeared fair.  There was no evidence of any perceptual disturbances, paranoia or delusional thinking.  

The Board finds the examinations adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  The Board acknowledges that the VA psychiatric evaluations of record are from April 2011 and September 2012 and VA has a duty to provide the Veteran with a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Veteran has not asserted and the evidence does not suggest that his symptoms have worsened since the onset of his appeal.  Thus, a new examination is not warranted. 

Taking the evidence as a whole, there is not sufficient evidence to indicate the Veteran has occupational impairment that gives rise to the level contemplated by a 70 percent evaluation or higher.  As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in his employment. 

At no time during the appeal period did the Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or higher.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current, 50 percent rating for PTSD.

Although the Veteran met some of the criteria for a 70 percent rating the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone, and some could support a lower rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Board finds that the Veteran's deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d at 117.  Here, his symptoms noted during the VA examinations are of a similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater 50 percent for the Veteran's PTSD.  Therefore, the claim for a higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Separate Ratings for Respiratory Disabilities

The Veteran has contended that he should be allowed separate ratings for his service- connected sleep apnea, chronic bronchitis and COPD.  See July 2013 Correspondence.

The controlling portion of 38 C.F.R. § 4.96(a) states, "Rating coexisting respiratory conditions.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other. Where there is lung or pleural involvement, rating under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic code 6600 through 6817 or 6822 through 6847. A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. . . ." 
38 C.F.R. § 4.96(a) (emphasis added).  The Veteran's sleep apnea, chronic bronchitis, and COPD are rated under DCs 6847, 6600, and 6604 respectively.  

Absent an expressly defined term within a statute, "a fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given "their ordinary, contemporary, common meaning.' " See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007).  The canons of statutory construction apply to regulations as well as statutes.  See Smith (William) v. Brown, 35 F.3d 1516, 1522 (Fed. Cir. 1994).

Mindful of the foregoing, as highlighted by the Board in its emphasis of the word "and" as used in the language of 38 C.F.R. § 4.96(a), the regulation actually states in the conjunctive that, "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  Hence, a plain reading of the language under 38 C.F.R. § 4.96(a) gives no indication of any alteration or limitation of the express language quoted above.  

To the extent that the Veteran has asserted that the assignment of separate disability ratings under Diagnostic Code 6604-6602 and 6847 would not amount to impermissible pyramiding, such argument is unavailing.  See July 2013 Correspondence.  The Board recognizes that the evidence of record supports a finding that his service-connected respiratory illnesses present distinct manifestations.  That notwithstanding, the Board is bound by 38 C.F.R. § 4.96(a), which specifically prohibits the assignment of separate evaluations for sleep apnea and his other service-connected respiratory disabilities. 

The Board is sympathetic to the Veteran's assertions.  Nonetheless, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to conclude that separate disability ratings for the Veteran's service-connected respiratory disabilities.  In this regard the Board does not have the authority to grant the Veteran's claim on an equitable basis, and instead is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Earlier Effective Date for Respiratory Disabilities

A January 1991 rating decision granted service connection for bronchitis and assigned a noncompensable rating.  On August 2, 2010, the Veteran submitted claims for sleep apnea and COPD.  The claim was also characterized as an increased rating claim for his service-connected bronchitis.  In a July 2012 rating decision a 60 percent rating was assigned for bronchitis, sleep apnea, and COPD effective August 2, 2010-the date of the claim.  Whether using the regulation regarding effective dates for increased ratings or grants of service connection, the Board finds the Veteran is not entitled to an effective date earlier than August 2, 2010, for the grant of service connection for sleep apnea and COPD and assignment of a 60 percent rating for those two disabilities and bronchitis.  

As the claim was developed as a service connection claim for the COPD, the Board will first discuss the effective date issue vis-à-vis the regulation addressing the effective date claims for service connection.  

As discussed above, the law provides that the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400.  The record evidence shows that the Veteran's original claim of service connection for COPD and sleep apnea was received on August 2, 2010.  

The evidence of record does not show a formal or informal claim for COPD or sleep apnea prior to August 2, 2010.  As the date the Veteran submitted his claim is later than the date entitlement arose, there is no legal entitlement to an effective date prior to August 2, 2010, for those two disabilities.

Because the Veteran was already in receipt of service connection for a respiratory disability at the time of the August 2, 2010, claim for service connection for sleep apnea and COPD, the Board will also consider whether an effective date earlier than August 2, 2010, is warranted based on the regulations related to effective dates for increased rating claims.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Veteran filed his increased rating claim for bronchitis on August 2, 2010.  In this regard, the Board has considered whether an increased rating is warranted for any portion of the one year period prior to the date of claim (i.e., August 2, 2009, to August 2, 2010).  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010) (holding that 38 U.S.C.A. § 5110(b)(2) and its implementing regulation "require[e] that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date.").  The Board finds there is no competent or credible evidence showing a worsening of his bronchitis symptoms within one year of filing his claim for increase.  As discussed below, his April 2011 VA examination (with November 2011 addendum) showed that his respiratory symptoms rose to a level that warranted a 60 percent rating.  

Thus, an effective date earlier than August 2, 2010, for the grant of service connection for COPD and sleep apnea, and the assignment of a 60 percent rating for those and his bronchitis is not warranted.   

Increased Rating for Respiratory Disabilities 

The Veteran asserts that his respiratory disability is more disabling than reflected by his current 60 percent rating.  

The Veteran was afforded a VA examination in April 2011 for his service-bronchitis.  The Veteran reported being hospitalized for bronchitis and treated several times in service.  He reported persistent wheeze.  He does not take any medication for his lungs.  He stated that he used an inhaler in the past.  He reported frequent coughing that is productive, shortness of breath with "attacks" of bronchitis.  He reported that the productive cough started approximately a week prior to his examination.  He reported flare-ups once a month last a few days to a couple weeks.  He reported worsening symptoms in pollen season.  He reported that his activities of daily living are limited because he has shortness of breath.  
A physical examination showed the Veteran's lungs had wheezing rhonchi bilaterally.  Pulmonary function tests (PFT) showed FEV1 of 73 percent predicted, FEV1/FVC of 100 percent predicted, and DLCO of 53 percent predicted.  

A November 2011 private treatment record shows that the Veteran reported for emergency treatment.  He reported having a sore through and bad cough with grayish sputum.  He did not have a fever but was congested and wheezing.  A lung examination revealed a congested cough with expiratory wheezing bilaterally.  PFT results showed FVC of 3 liters or 69 percent predicted and FEV1 was 2.3 liters of 72 percent predicted.  FEV1/FVC ratio was 76 percent which was consistent with mild restriction.  

The Veteran was also afforded a VA respiratory examination in November 2011.  The examiner reported that the Veteran's respiratory condition does not require the use of oral parenteral corticosteroid medications, oral bronchodilators, or outpatient oxygen therapy.  The Veteran's respiratory condition did require the use of inhaled medication and antibiotics. 

A July 2012 private treatment note showed PFT results as follows: FEV1 of 76 percent predicted, and FEV1/FVC of 72 percent.  

The competent medical evidence of record shows that the Veteran does not meet the rating criteria for a 100 percent rating under DC 6600.  The record does not show DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or use of outpatient oxygen therapy.  Thus, a rating in excess of 60 percent under DC 6600 is not warranted.  

The Board has also considered whether the Veteran was warrant a higher rating under a different applicable diagnostic code.  The Veteran is also service connected for COPD under DC 6604.  However, the criteria for a rating in excess 60 percent for COPD are the same as the criteria for a 100 percent rating under DC 6600.  Thus an increased rating under 6604 for COPD is not warranted.  

Finally, sleep apnea is evaluated under the provisions of 38 C.F.R. § 4.97, DC 6847.  Under DC 6847, sleep apnea that requires the use of a breathing assistance device such as a CPAP machine warrants the assignment of a 50 percent disability rating.  Where sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonae, or requires a tracheotomy, a maximum 100 percent disability rating is assigned.  Here, the evidence is clear that the Veteran uses a CPAP machine.  However, there is no evidence that the Veteran's sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonae, or requires a tracheotomy to warrant an increased rating under DC 6847.  See November 2011 VA Examination.  

The Board finds the examinations adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  In addition, the examination results are consistent with the Veteran's private treatment records and report of symptoms.  The Board acknowledges that the VA respiratory examinations of record are from April 2011 and November 2011 and VA has a duty to provide the Veteran with a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Veteran has not asserted and the evidence does not suggest that his symptoms have worsened since the onset of his appeal.  Thus, a new examination is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to an effective date prior to August 2, 2010, date for the grant of service connection for PTSD is denied. 

Entitlement to a rating in excess of 50 percent for PTSD is denied.  

Entitlement to separate disability ratings for service-connected bronchitis, sleep apnea, and COPD is denied.

Entitlement to an effective date prior to August 2, 2010, for the grant of service connection for sleep apnea and COPD and assignment of a 60 percent evaluation for bronchitis, sleep apnea, and COPD is denied. 

Entitlement to a rating in excess of 60 percent for bronchitis, sleep apnea, and COPD is denied.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


